UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0167 Expires: December 31, 2014 Estimated average burden hours per response 1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number000-53801 CULLMAN BANCORP, INC. (Exact name of registrant as specified in its charter) 316 Second Avenue S.W., Cullman, Alabama 256-734-1740 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common stock, par value $0.01 per share (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)[ X] Rule 12g-4(a)(2) [] Rule 12h-3(b)(1)(i)[ X] Rule 12h-3(b)(1)(ii)[ ] Rule 15d-6[] Approximate number of holders of record as of the certification or notice date: Pursuant to the requirements of the Securities Exchange Act of 1934, Cullman Bancorp, Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: November2, 2012 CULLMAN BANCORP, INC. By: /s/ John A. Riley John A. Riley President and Chief Executive Officer SEC 2069 (02-08) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.
